Exhibit10.26 SONG, YANKE, AND VOJE RANCHES PURCHASE AND SALE AGREEMENTANDJOINT ESCROW INSTRUCTIONS This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (the “Agreement”) dated December 9, 2015 (the “Reference Date”), to be effective on the date when all parties have executed it, which date shall be noted on the signature page hereto (the “Effective Date”), is made and entered into by and between BEAR CREEK RANCH, LLC, a California limited liability company (“Seller”), and WATERMAN (CA) LLC, a Delaware limited liability company (“Waterman”) and BARTLETT (CA) LLC, a Delaware limited liability company (“Bartlett”), or their Authorized Assignees as herein provided (collectively, “Buyer”).For convenience, Buyer and Seller are sometimes referred to herein collectively as the “Parties” and individually as a “Party.” This Agreement is made with respect to the following facts and circumstances which the Parties affirm as true and accurate: A.Seller is the owner of certain real property consisting of approximately 536.31 assessed acres of land, designated as Assessor’s Parcel Numbers 012-250-024, 012-250054, 012-260-012, 012-260-026, 012-260-061, 013-060-005, and 013-070-008, all in the County of Tulare, State of California (the “Tulare Land”), and Assessor’s Parcel Numbers 053-120060, 053-120-061, 053-120-062, 053-120-063, 053-120-064, 053-120-065, and 053-120-066, all in the County of Merced, State of California (collectively, the “Merced Land”), as more particularly described on ExhibitA attached hereto.
